 Case 4:19-cr-40068-KES Document 77 Filed 10/05/20 Page 1 of 1 PageID #: 321


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION

                   Karen E. Schreier United States District Judge Presiding

Courtroom Deputy - JLS                               Court Reporter – Carla Dedula
Courtroom - SF #2                                    Date – October 5, 2020
U.S. Probation Officer – Brent Hubers

                                        4:19-CR-40068-01

United States of America                                       Connie Larson

                  Plaintiff,

                     vs.

William John Hall, Jr.                                          Ken Tschetter
                 Defendant.


TIME HEARING SCHEDULED TO BEGIN: 9:00 AM

 TIME:
9:05 AM      Enter contested sentencing hearing

             Sentence imposed: 97 months imprisonment; 4 years supervised release; $100
             special assessment

             Defendant must self-surrender on 10/19/2020 by 12:00 PM.

10:08 AM     Court adjourned
